Exhibit 10.25

FIRST AMENDMENT TO BUSINESS PARK LEASE

THIS FIRST AMENDMENT TO BUSINESS PARK LEASE (“Amendment”) is entered into as of
September     , 2019, by and between FACEBOOK, INC., a Delaware corporation (as
successor-in-interest to David D. Bohannon Organization, a California
corporation), herein called “Landlord”, and ADICET BIO, INC., a Delaware
corporation, herein called “Tenant”.

RECITALS

A.    Landlord’s predecessor-in-interest and Tenant entered into a written
Lease, dated September 30, 2015, hereinafter referred to as the “Lease”, for the
lease of certain premises currently identified as 200 Constitution Drive, and
sometimes herein referred to as the “Existing Premises”, located in the City of
Menlo Park, State of California.

B.    Tenant wishes to expand the Existing Premises to include the building
known as 175-177 Jefferson Drive (the “Expansion Premises”) in Menlo Park,
California, consisting of approximately 7,973 rentable square feet and make
certain other amendments to the Lease.

C.    By this Amendment, Landlord and Tenant desire to amend the Lease in those
particulars as hereinafter set forth.

AGREEMENT:

NOW, THEREFORE, for and in consideration of the Premises and the mutual
agreements herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

1.    Definitions. Unless otherwise defined in this Amendment, all
initially-capitalized terms used herein shall have the meanings described in the
Lease.

2.    Expansion Premises. Effective upon the Expansion Premises Commencement
Date (as defined below), the “Premises” (as that term is used in the Lease)
shall be amended to include the Expansion Premises. The Expansion Premises is
more fully depicted on Exhibit A. Effective upon the Expansion Premises
Commencement Date, the Existing Premises and the Expansion Premises shall be
referred to collectively as the “Premises”. Tenant hereby accepts the Expansion
Premises in its “as is” condition with all faults, and with no representations
or warranties by Landlord nor any employee or agent of Landlord with respect to
any portion of the Expansion Premises (including the exterior areas of the
Building) including, without limitation, any representation or warranty with
respect to the suitability or fitness of the Expansion Premises for the conduct
of Tenant’s business. Without limiting the foregoing, Landlord is not required
to perform or pay for any improvements in the Expansion Premises or otherwise,
and is not offering any form of tenant improvement allowance, free rent, or
similar concession. Tenant expressly acknowledges that the Expansion Premises
does not include any parking or exterior signage rights. As such, Tenant shall
not be required to pay any costs with respect to the parking lot or signage
under the Lease (including, without limitation, costs for maintenance or taxes
for the parking lot or signage, as applicable, under Sections 17 or 18 of the
Lease).

 

1



--------------------------------------------------------------------------------

3.    Expansion Premises Term. The term of the Lease with respect to the
Expansion Premises shall commence on October 1, 2019 (the “Expansion Premises
Commencement Date”), and shall expire on March 31, 2021 (the “Expansion Premises
Term”). Tenant shall have the option to extend the Expansion Premises Term for a
period one (1) year (the “Expansion Premises Extension Option”), commencing on
April 1, 2021 through March 31, 2022 (the “Expansion Premises Extension Term”).
Tenant may exercise its right to extend the Expansion Premises Term by providing
written notice to Landlord not earlier than twelve (12) months and no later than
six (6) months prior to the end of the current Expansion Premises Term.
Notwithstanding the foregoing, with respect to the Expansion Premises only,
Landlord shall have the right to terminate the Lease at any time during the
Expansion Premises Extension Term, effective on the date specified in Landlord’s
written notice to Tenant, which date shall be at least six (6) months after the
date of such notice and shall be no earlier than October 1, 2021. In the event
of such termination, the parties shall have no further obligations to each
other, except for those which expressly survive termination. Tenant shall have
the right to occupy the Expansion Premises commencing one (1) business day after
the full execution of this Amendment for the sole purpose of painting,
carpeting, constructing improvements, and installing its equipment, data,
telecommunications systems and trade fixtures. Such occupancy prior to the
Expansion Premises Commencement Date shall be subject to all of the terms of the
Lease (including, without limitation, Tenant’s obligation to provide insurance
certificates to Landlord) except the obligation to pay rent.

4.    Base Rent. Commencing on the Expansion Premises Commencement Date, the
Base Rent payable under the Lease shall be as follows:

Total Base Rent Due

 

Month

   Existing Premises      Expansion Premises      Total  

Expansion Premises Commencement Date

   $ 47,402.50      $ 22,324.40      $ 69,726.90  

11/1/2019

   $ 47,402.50      $ 22,324.40      $ 69,726.90  

12/1/2019

   $ 47,402.50      $ 22,324.40      $ 69,726.90  

1/1/2020

   $ 47,402.50      $ 22,324.40      $ 69,726.90  

2/1/2020

   $ 48,824.57      $ 22,324.40      $ 71,148.97  

3/1/2020

   $ 48,824.57      $ 22,324.40      $ 71,148.97  

4/1/2020

   $ 48,824.57      $ 22,324.40      $ 71,148.97  

5/1/2020

   $ 48,824.57      $ 22,324.40      $ 71,148.97  

6/1/2020

   $ 48,824.57      $ 22,324.40      $ 71,148.97  

7/1/2020

   $ 48,824.57      $ 22,324.40      $ 71,148.97  

8/1/2020

   $ 48,824.57      $ 22,324.40      $ 71,148.97  

9/1/2020

   $ 48,824.57      $ 22,324.40      $ 71,148.97  

10/1/2020

   $ 48,824.57      $ 22,994.13      $ 71,818.70  

11/1/2020

   $ 48,824.57      $ 22,994.13      $ 71,818.70  

12/1/2020

   $ 48,824.57      $ 22,994.13      $ 71,818.70  

1/1/2021

   $ 48,824.57      $ 22,994.13      $ 71,818.70  

2/1/2021

   $ 50,289.31      $ 22,994.13      $ 73,283.44  

3/1/2021

   $ 50,289.31      $ 22,994.13      $ 73,283.44  

*4/1/2021

   $ 50,289.31      $ 22,994.13      $ 73,283.44  

 

2



--------------------------------------------------------------------------------

*5/1/2021

   $ 50,289.31      $ 22,994.13      $ 73,283.44  

*6/1/2021

   $ 50,289.31      $ 22,994.13      $ 73,283.44  

*7/1/2021

   $ 50,289.31      $ 22,994.13      $ 73,283.44  

*8/1/2021

   $ 50,289.31      $ 22,994.13      $ 73,283.44  

*9/1/2021

   $ 50,289.31      $ 22,994.13      $ 73,283.44  

*10/1/2021

   $ 50,289.31      $ 23,683.96      $ 73,973.27  

*11/1/2021

   $ 50,289.31      $ 23,683.96      $ 73,973.27  

*12/1/2021

   $ 50,289.31      $ 23,683.96      $ 73,973.27  

*1/1/2022

   $ 50,289.31      $ 23,683.96      $ 73,973.27  

*2/1/2022

   $ 51,797.99      $ 23,683.96      $ 75,481.95  

*3/1/2022

   $ 51,797.99      $ 23,683.96      $ 75,481.95  

 

*

if the Expansion Premises Extension Option is exercised and the Lease with
respect to the Expansion Premises is not terminated by Landlord pursuant to
Section 3 of this Amendment.

Tenant shall pay the base rent, as set forth above, in accordance with the terms
and conditions of the Lease (as amended hereby).

Monetary payments (including base rent) shall be payable by wire transfer to
Landlord at the following account:

Account Name: Facebook, Inc., Cushman & Wakefield U.S., Inc. AAF

Account #: *

For Wire Transfers:

Bank Routing and Transit Number: *

SWIFT Code: *

City and State: New York, New York

5.    Security Deposit. The parties acknowledge that Landlord is the successor
beneficiary of a letter of credit under the Lease in the amount of One Hundred
Fifty Thousand Dollars ($150,000.00) (the “Original L/C”). As partial
consideration for Landlord’s agreement to lease the Expansion Premises to
Tenant, Tenant agrees to deliver to Landlord the additional sum of One Hundred
Eleven Thousand Six Hundred Twenty Dollars ($111,620.00) (the “Additional
Security Deposit”). The Additional Security Deposit shall be paid in cash, wire
transfer or other “same day” funds upon mutual execution hereof. Tenant’s
failure to deliver the Additional Security Deposit shall constitute a default
under the Lease. The Security Deposit (which consists of the Original L/C and
the Additional Security Deposit) shall be held by Landlord pursuant to the terms
and conditions of Section 19.9 of the Lease, except that with respect to the
return of the Additional Security Deposit to Tenant, references in Section 19.9
of the Lease to the expiration of the demised term shall be deemed a reference
to the expiration of the Expansion Premises Term.

6.    Capital Repairs and Improvements. When calculating costs to be reimbursed
by Tenant in Sections 11.5(a) and (b) of the Lease with respect to the Expansion
Premises, references therein to “initial demised term of this Lease” shall mean
the Expansion Premises Term (as extended, if extended).

 

3



--------------------------------------------------------------------------------

7.    Notice Address. The addresses for notices to Landlord set forth in the
Lease are hereby deleted and the following are hereby added in lieu thereof:

 

Address for notices to Landlord:    Facebook    1 Hacker Way    Menlo Park, CA
94025    Attention: Facilities    With a copy to:    Facebook    1 Hacker Way   
Menlo Park, CA 94025    Attention: Real Estate Counsel

8.    California Civil Code Section 1938. Tenant hereby acknowledges and agrees
that, prior to the mutual execution and delivery of this Amendment, Landlord has
disclosed to Tenant the following disclosures required by Section 1938 of the
California Civil Code: (i) as of the Expansion Premises Commencement Date,
Landlord has not had the property being leased hereunder inspected by a
Certified Access Specialist (“CASp”) (as that term is defined in California
Civil Code Section 55.52); and (ii) “a CASp can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.” Tenant (for itself and all others
claiming through Tenant) hereby irrevocably waives and releases all rights and
claims it may have under or in connection with Section 1938 of the California
Civil Code, as such code section may be amended from time to time, and any
successor statutes and similar applicable laws, now or hereafter in effect.

9.    Tenant Certifications. Tenant represents and warrants to Landlord that
(a) the Lease is in full force and effect; (b) to Tenant’s knowledge, there
exists no breach or default under the Lease on the part of Landlord, nor any
state of facts which, with notice, the passage of time, or both, would
constitute a breach or default under the Lease on the part of Landlord;
(c) Tenant has no option or preferential right to purchase all or any part of
the Premises (or the real property of which the Premises are a part); (d) Tenant
has no option, right of first offer or right of first refusal to lease or occupy
any other space within the property of which the Premises are a part; (e) there
has not been filed by Tenant or against Tenant, a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States, or any state thereof, or any other action brought under said
bankruptcy laws with respect to Tenant; (f) all insurance as may be required
under the terms of the Lease to be maintained by Tenant is being maintained by
Tenant; and (g) to Tenant’s knowledge, there is no defense, offset, claim or
counterclaim by or in favor of Tenant against Landlord under the Lease or
against the obligations of the Tenant under the Lease.

 

4



--------------------------------------------------------------------------------

10.    Effect of Amendment; Conflicts. Except as expressly provided herein, the
Lease shall continue unmodified and in full force and effect and is hereby
ratified and reaffirmed by the parties hereto. Tenant represents and warrants
that to Tenant’s knowledge, Landlord is not in default in any respect in the
performance of the terms and provisions of the Lease nor is there now any fact
or condition which, with notice or lapse of time or both, would constitute such
a default. Should any provision of this Amendment conflict with any provisions
of the Lease, the provisions containing such inconsistencies shall first be
reconciled with one another to the maximum extent possible, and then to the
extent of any remaining inconsistency, the provisions of this Amendment shall
control.

11.    Successors and Assigns. The provisions of this Amendment shall bind and
inure to the benefit of the heirs, representatives, successors and assigns of
the parties, subject to the applicable provisions of the Lease.

12.    No Broker. Each party represents and warrants to the other that no broker
or finder has been involved in this transaction, and that there are no claims
for brokerage commissions or finders fees in connection with this transaction.
If any claims for brokerage commissions or fees are ever made in connection with
this transaction, the party whose representation and warrant was inaccurate
shall indemnify, defend and hold harmless the other from all claims, suits,
judgments, damages, liabilities and expenses arising from any such claim by any
broker or finder including, without limitation, the cost of counsel fees.

13.    Entire Agreement. This Amendment sets forth the entire understanding of
the parties in connection with the subject matter of this Amendment. There are
no agreements between Landlord and Tenant relating to the Lease or the Premises
other than the Lease and this Amendment. Neither party has relied upon any
understanding, representation or warranty not set forth in this Amendment,
either oral or written, as an inducement to enter into this Amendment. All
Exhibits attached to this Amendment are incorporated herein by this reference as
though set forth in full.

14.    Counterparts. This Amendment may be executed in two or more faxed,
DocuSign or .pdf counterparts, each of which shall be an original, but all of
which shall constitute one and the same agreement.

[Remainder of page intentionally left blank;

Signature page to follow.]

 

5



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FIRST AMENDMENT TO

BUSINESS PARK LEASE

BY AND BETWEEN

FACEBOOK, INC.

&

ADICET BIO, INC.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

LANDLORD: FACEBOOK, INC., a Delaware corporation By:  

/s/ Christopher Hom

Name:   Christopher Hom Title:   Director: Real Estate & Facilities TENANT:
ADICET BIO, INC., a Delaware corporation By:  

/s/ Brian Hogan

Name:   Brian Hogan Title:   CFO By:  

/s/ Anil Singhal

Name:   Anil Singhal Title:   President and CEO

 

6